Title: To George Washington from Joseph Galloway, 18 December 1777
From: Galloway, Joseph
To: Washington, George



Sir
Philadelphia Decr 18. 1777

Apprehending that the Business of War by no Means excludes the Feelings of Humanity, and relying on that Candor and Liberality of Sentiment which those who are best acquainted with your Excellency agree you possess, I have presumed to request the Favor of your permitting Mrs Galloway with her Household Furniture and Effects to remove from my Seat in the Country to Philadelphia. Coud I imagine that a Contest of such Magnitude and Importance as the present between Great Britain and America is to be decided by, or in any Degree depended on a Matter of so trivial comparative Consequence as that of obliging me in the Gratification of my Desire I shoud immediately perceive the Impropriety, and not give you the Trouble of this Request.
This will be conveyd by a Flag obtaind under the Favor of his Excellency Sir William Howe. I am your Excellencys most Obedient Servant

J. Galloway

